Morse, C. J.
This case differs but little from McNally v. Colwell, ante, 521, and must be governed by it. The question of the intoxication of the engineer and fireman, and their use of liquor, was practically eliminated from the case by the circuit judge. Fault is found that he did not expressly instruct the jury that they should not consider the testimony, in making up their verdict, as to the use of liquor by these men; but the jury were clearly told that they only had one question to consider, and that was as to the appliances kept in the mill to prevent fires.
For the reasons stated in McNally v. Colwell the judgment in this ease must be reversed, and a new trial granted, with costs of this Court to defendant.
The other Justices concurred.